THE COURT
(MARSHALL, Circuit Justice)
decided that the commissions should go to the jury, merely as papers found on board the vessel. But on the main question, the court was of opinion, that a nation became independent from its declaration of independence, only as respects its own government. *442and the various departments thereof. That before it could be considered independent by the judiciary of foreign nations, it was necessary that its independence should be recognized by the executive authority of those nations. That as our executive had never recognized the independence of Buenos Ayres, it was not competent to the court to pronounce its independence. That, therefore, the court could not acknowledge the right of that country to have a national seal, and of course that the seals attached to the commissions in question prove nothing.
NOTE. International Law—Rights of Sovereignty. The doctrine as laid down in the above case, that a nation becomes independent from its declaration, as respects its own government, and as to other nations, when it is recognized by them, was again pronounced under similar circumstances in Consul of Spain v. The Conception [Case No. 3,187] and The Maria Josepha [Id. 9,078].
Upon this state of the testimony, the case was argued before the jury. The cause occupied the whole of Thursday and Friday. In the course of the argument, Mr. Upshur made the point, whether by the act of congress. under which the prisoner was indicted, a robbery on the high seas amounted to piracy in any case. The words of the act are, that “if any person shall, upon the high seas, or in any haven, bay, or river, out of the jurisdiction of any particular state, commit murder, robbery, or any other crime or misdemeanor. which, if committed in the body of a country, would by the laws of the United States be punished with death', it shall amount to piracy.” The argument of Mr. Up-shur was, that it was necessary that robbers' should first be made punishable with death by the laws of the United States, when committed on land, before it could amount to piracy,- when committed on the sea, which was not now the case. That Judge Johnson had so decided in South Carolina, although a contrary decision had been subsequently pronounced by Judge Washington. That the conflict between these two learned judges proved that the law was at least doubtful, that the jury in a capital ease were judges, as well of the law as the fact, and were bound to acquit, where either was doubtful.
THE COURT being appealed to for the interpretation of the law. decided that it was not necessary that robbery should be punishable by death when committed on land, in order to amount to piracy if committed on the ocean; but as two judges (for both of whom the court entertained the highest respect) had pronounced opposite decisions upon it, the ■court could not undertake to say that it was not at least doubtful.
■ Mr. Murdaugh contended, that the acceptance of these commissions amounted to an act of expatriation. Mr. Wirt, on the other hand, insisted that it was not competent to any one to change his national character by his own act alone, without the concurrent act of the government he adopted.
THE COURT indicated an opinion against Mr. Murdaugh, founded chiefly upon the opinion already pronounced, that the government -of Buenos Ayres could not be recognized by ; the court as existing at all. I
.The facts were commented on by all the j counsel at considerable length. !
The jury retired at candle-light on Friday evening, and in about ten minutes returned a verdict of not guilty.